 Case 3:17-cv-02261-PAD Document 141 Filed 02/21/19 Page 1 of 3



                       IN THE UNTED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


 REYNALDO CRUZ,

        Plaintiff,

                v.

 UNION INDEPENDIENTE AUTENTICA DE                       CIVIL NO. 17-2261 (PAD)
 EMPLEADOES DE LA AUTORIDAD DE
 ACUEDUCTOS Y ALCANTARILLADOS
 (UIA), et al.,

        Defendants.


                     MINUTES OF PROCEEDINGS: MOTION HEARING

A Motion Hearing was held on February 21,2019, before the undersigned. Parties appeared in

Courtroom No. 3 of the United States District Court for the District of Puerto Rico, 150 Carlos

Chardon Street, Federal Building, San Juan, Puerto Rico. Present were Attorneys Angel

Valencia-Gatell, Matthew B. Gilliam and Veronica Ferraiuoli-Hornedo on behalf of the

Reynaldo Cruz, Attorney Idza Diaz-Rivera on behalf of Governor Ricardo Rossello-Nevares,

Attorneys Diego Corral-Gonzalez and Jose Morales on behalf of Union Independiente Autentica

de Empleados de la Autoridad de Acueductos y Alcantarillados (UIA), Attorneys Erika Berrios-

Berrios and Mariela Rexach on behalf of Puerto Rico Aqueduct and Sewer Authority and

Attorney Roberto Maldonado-Nieves on behalf of Office and Professional Employees of the

Public Buildings Authority Union and the State Insurance Fund Employees Union. The court

was opened to the public. Conference started at 6:28 p.m. and ended 9:08 p.m.
 Case 3:17-cv-02261-PAD Document 141 Filed 02/21/19 Page 2 of 3
Cruz v. Union Independiente Autentica de Empleados de la Autoridad de Acueductos y Alcantarillados (UIA) et al
Civil No. 17-2261(PAD)
Minutes of Proceedings: Motion Hearing
Page 2



Prior to the hearing, Attorneys from Union Independiente Autentica de Empleados de la

Autoridad de Acueductos y Alcantarillados (UIA) informed the Court of Attorney Anduze’s

absence from the hearing. They also indicated that there is a possibility of settlement.

The Court granted the “Motion for Reconsideration re [95] Order on Motion to Intervene, at

docket [96].

The Court explained the logistics of the motion hearing and that initial arguments and rebuttal

will be heard from the parties within the below listed time limit. During the hearing, the Court

will ask any follow-up questions or requests for clarifications if deemed necessary.

Time allotted for initial arguments:

    1. Plaintiff – 20 minutes;

    2. Union Independiente Autentica de Empleados de la Autoridad de Acueductos y

         Alcantarillados (UIA) – 20 minutes;

    3. Office and Professional Employees of the Public Buildings Authority Union and the State

         Insurance Fund Employees Union – 15 minutes;

    4. Puerto Rico Aqueduct and Sewer Authority – 15 minutes;

    5. Governor Ricardo Rossello-Nevares – 15 minutes

Time allotted for rebuttal:

    1. Plaintiff – 10 minutes;

    2. Union Independiente Autentica de Empleados de la Autoridad de Acueductos y

         Alcantarillados (UIA) – 10 minutes;

    3. Office and Professional Employees of the Public Buildings Authority Union and the State

         Insurance Fund Employees Union – 10 minutes;
 Case 3:17-cv-02261-PAD Document 141 Filed 02/21/19 Page 3 of 3
Cruz v. Union Independiente Autentica de Empleados de la Autoridad de Acueductos y Alcantarillados (UIA) et al
Civil No. 17-2261(PAD)
Minutes of Proceedings: Motion Hearing
Page 3
    4. Puerto Rico Aqueduct and Sewer Authority – 5 minutes;

    5. Governor Ricardo Rossello-Nevares – 5 minutes



The Court heard extensive arguments presented by the attorneys and will issue a ruling in due

course.


                                                                  s/Christina A. Cole
                                                                  Christina A. Cole
                                                                  Courtroom Deputy
                                                                  to Hon. Judge Pedro A. Delgado
                                                                  U.S. District Court for the District of Puerto Rico
